Kupferman, J. P.,
dissents in part in a memorandum as follows: In this personal injury action, the court at Special Term dismissed the plaintiff’s third cause of action, severed the fourth cause of action and changed the venue of the remaining first and second causes to New York County.
The plaintiff has his domicile in Levittown, Pennsylvania, but because of his work assignment as a bus-truck driver for the defendant-respondent National Railroad Passenger Corp. (Amtrak) spends his weeknights at the home of his father-in-law in Bronx County in order to avoid commuting to Pennsylvania. He has a number of indicia showing residence in The Bronx, including a New York driver’s license with the Bronx address.
In 1980, the plaintiff fell off an Amtrak fuel truck because of a slippery floor and claims to have injured his lower back, etc. (fourth cause of action). Thereafter, in 1981, he was in an accident with a vehicle owned by one of the codefendants and operated by the other (first and second causes of action). The said first and second causes of action are not in dispute on this appeal, but their venue has been changed from The Bronx to New York County, and counsel for the plaintiffs-appellants has stated, on the oral argument, that he will accept New York County in place of The Bronx.
The third cause of action, which has been dismissed, is also against Amtrak, based on the injury sustained in the 1981 accident, and both the third and fourth causes of action are pursuant to the Federal Employers’ Liability Act (FELA; 45 USC § 51 et seq.) and the Federal Safety Appliance Act (45 USC § 1 et seq.).
The application of the doctrine of forum non conveniens in this matter is an abuse of discretion, because the injuries derived from the 1981 accident include an exacerbation of the 1980 injury, and this whole matter should be tried in one forum to avoid piecemeal, and possible inconsistent, determinations.
As to the third cause of action, which has been dismissed, it is contended by the plaintiff that his employer should not have returned him to full bus driver duty so soon after the 1980 accident. At this stage of the litigation, it cannot be said that the contention has no merit.
Accordingly, I would modify to reinstate the third cause of action and deny the forum non conveniens motion so that all four causes of action can be tried in one case in New York County.